Obi REHEARING.
DUFOUR, J.
For the first time, in his application for a rehearing, counsel for defendant calls our attention to the fact that there is no evidence in the record to rebut the presumption of law that the husband has the administration of the parapher-nal property of his wife, and that his possession of it is sufficient to validate a sale made by him to a purchaser in good faith. Art. 2385, R. C. C.
The law is that when the husband administers the movable paraphernal property of the wife and sells it to one who purchases in good faith, the latter will be protected from the claim of the wife on the property. Her recourse is against her husband for reimbursement, whether he administered with her consent or notwithstanding her formal opposition.
She may exercise her right of action even during marriage, and is granted a legal mortgage on the property of her husband for the restitution or reimbursement of the property which he has appropriated to his own use.
R. H C. Arts. 2391, 3319, 2389; C. P. 42, 20 An. 206; 18 La. 434; 45 An. 732, McGuirk vs. Marchant.
It follows from the foregoing that our original decree is erroneous.
It is therefore ordered, adjudged and decreed that our previous decree be set aside; that the judgment appealed from be reversed, and that plaintiff’s suit be dimsissed at her cost in both courts.